*237Same Case — On a Re-hearing.
Duefel, J.
We -were induced to grant a re-hearing’ in this case under the apprehension that we had, perhaps, drawn doubtful conclusions from known facts, or enunciated principles which might be looked upon as innovations, or as tending to break up the symmetry of the system of insurance.
A well considered review of the whole subject has satisfied us that we were mistaken as to the trae character of the policy, and this, by attaching too much importance to the fact that the bills of lading and invoice had been submitted to the insurers by the insured.
The policy is, in form, a valued or running policy, the plaintiff’s application was, specifically, for an entry, on an open policy, for a stated amount, on merchandise ; and the endorsement was made as requested : neither the insured, nor the insurers, fixed any value on the goods, the former simply gave, "and the latter endorsed, the insurable interest, thus leaving the value open to inquiry and proof,
We will here remark, in order to guard against any misconception, that the case of Kennedy v. N. Y. Life Ins. Co. 10 An. 809, was simply cited as being applicable to cases of insurance, and in no manner as affecting the rule of evidence in ordinary cases.
"Viewing, therefore, the policy as an open one, we are satisfied that the District Judge has given to the plaintiff the full value of his merchandise, whether we take the value at Rio Janeiro, after deducting the costs of entry, or the value in New Orleans, the place of destination.
It is ordered that our former decree be set aside, and that for the reasons assigned, the judgment of the District Court be affirmed at the costs of the appellant.
Buchanan, J. took no part in this opinion.